Name: 83/255/EEC: Council Decision of 25 May 1983 amending Decision 80/1097/EEC on financial aid from the Community for the eradication of African swine fever in Sardinia
 Type: Decision_ENTSCHEID
 Subject Matter: regions of EU Member States;  means of agricultural production;  agricultural activity;  environmental policy;  EU finance
 Date Published: 1983-06-02

 Avis juridique important|31983D025583/255/EEC: Council Decision of 25 May 1983 amending Decision 80/1097/EEC on financial aid from the Community for the eradication of African swine fever in Sardinia Official Journal L 143 , 02/06/1983 P. 0039 - 0039*****COUNCIL DECISION of 25 May 1983 amending Decision 80/1097/EEC on financial aid from the Community for the eradication of African swine fever in Sardinia (83/255/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Decision 80/1097/EEC (4), as last amended by Decision 81/477/EEC (5), introduced Community financial aid for the eradication of African swine fever in Sardinia; Whereas it is necessary, in order to make the allocation of appropriations clearer, to include all expenditure on the Community's various measures in the veterinary field in the chapter covering expenditure in the agricultural sector; Whereas, in order to apply proper financial and monetary rules and procedures to Community expenditure connected with the implementation of the above measure, the appropriate Articles of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (6), as last amended by Regulation (EEC) No 3509/80 (7), and Council Regulation (EEC) No 129/78 of 24 January 1978 on the exchange rates to be applied for the purposes of the common agricultural structures policy (8) should be made applicable mutatis mutandis thereto, HAS ADOPTED THIS DECISION: Article 1 Decision 80/1097/EEC is hereby amended as follows: 1. Article 4 is replaced by the following: 'Article 4 Community financial aid shall be given for action taken in implementation of this Decision.' 2. Article 5 is replaced by the following: 'Article 5 1. The Community shall make a financial contribution for five years from the date set by the Commission in its Decision approving the plan referred to in Article 1. 2. The estimated amount of aid to be charged to the chapter of the Community budget covering expenditure in the agricultural sector for the period laid down in paragraph 1 is 30 million ECU.' 3. In Article 6: (a) in paragraph 1, 'shall be eligible for assistance from the Guidance Section of the Fund' is replaced by 'shall be subsidized by the Community'; (b) paragraph 2 is replaced by the following: '2. The Community shall reimburse 50 % of the expenditure referred to in paragraph 1 up to a limit of 60 million ECU including 20 million ECU for the expenditure referred to in the second indent of paragraph 1.' 4. Article 7 (2) is replaced by the following: '2. Article 7 (1) of Regulation (EEC) No 729/70 shall apply to Commission decisions on Community financing of the measure.' 5. The following Article 7a is inserted: 'Article 7a Regulation (EEC) No 129/78 and Articles 8 and 9 of Regulation (EEC) No 729/70 shall apply mutatis mutandis.' Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 25 May 1983. For the Council The President I. KIECHLE (1) OJ No C 299, 16. 11. 1982, p. 8,. (2) OJ No C 68, 14. 3. 1983, p. 86. (3) OJ No C 77, 21. 3. 1983, p. 3. (4) OJ No L 325, 1. 12. 1980, p. 8. (5) OJ No L 186, 8. 7. 1981, p. 22. (6) OJ No L 94, 28. 4. 1970, p. 13. (7) OJ No L 367, 31. 12. 1980, p. 87. (8) OJ No L 20, 25. 1. 1978, p. 16.